DETAILED ACTION
Status of Claims
	Claims 1-13 are pending.
	Claims 4-9 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection stand. 
	New grounds of rejection are necessitated by amendment. 

Claim Objections
Claims 11-12 are objected to because of the following informalities:  the phrase “wherein in the plate” may be more appropriately written as “wherein the plate”.  Appropriate correction is required.  Claim 12 recites the same claim language. 
Claim 12 is objected to because of the following informalities:  the phrase “larger that the circular pores” may be more appropriately written as “larger than the circular pores”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the phrase “on any arbitrary radius on the plate” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Any arbitrary radius is inclusive of a radius for example that is along a right side of the plate which is inclusive of circular pores that are in alignment therefore any arbitrary radius is not supported since at least one of all radii do not satisfy the claim language. Additionally, there are radii present on the plate that are not inclusive of circular holes therefore the term “any” is not fully supported.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the arbitrary radius" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which radius of any radius is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yajima et al. (US 2004/0262150; cited as Toshikazu in the IDS dated 7 May 2021). 
Regarding claim 1, Yajima discloses a regulation plate (60 = plate) that is arranged between a substrate (W) and an anode (56) in a plating tank (186) (abstract, Figure 4), the plate having a plurality of circular pores (66) on each one of at least three reference circles that are concentric with each other and that are different from each other in diameter (Figures 15 and 17; the reference circles are virtually present; the positioning of the holes provides the reference circles), 
The plurality of circular pores including three circular pores that are arranged respectively on adjacent three of the at least three reference circles, and that have centers which are out of alignment with each other on any arbitrary radius on the plate (see Figures 15 and 17, [0129], [0131]; the term ‘any’ is inclusive of at least one and therefore Yajima satisfies the claimed ‘any’).  
Regarding claim 2, the depiction of the circular holes (66) of Yajima appear to have equal pitch along a circumferential direction of a corresponding one of the at least three reference circles (Figures 15 and 17).  
Regarding claim 3, the depiction of the placement of the circular holes about a virtually present circle satisfies wherein a difference between a diameter of an arbitrary one of the at least three reference circles and a diameter of adjacent another one of the at least three reference circles is constant (Figures 15 and 17). 
Regarding claim 10, Yajima discloses wherein each of the three circular pores are substantially the same size (Figure 15).  The claimed ‘substantially’ does not limit the particular sizing or difference of the sizing.  
Claim(s) 1, 3 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer et al. (US 2012/0000786).
Regarding claim 1, Mayer discloses a plate (400) that is arranged between a substrate (145) and an anode (160) in a plating cell (155) (= plating tank) (Figure 1C, Figures 4A-B), the plate having a plurality of circular pores on each one of at least three reference circles that are concentric with each other and that are different from each other in diameter,
The plurality of circular pores including three circular pores that are arranged respectively on adjacent three of the at least three reference circles, and that have centers which are out of alignment with each other on any arbitrary radius on the plate [0133].  
Regarding claim 3, Mayer discloses wherein a difference between a diameter of an arbitrary one of the at least three reference circles and a diameter of adjacent another one of the at least three reference circles is constant (Figures 4A-B). 
Regarding claim 10, Mayer discloses wherein each of the three circular pores are substantially the same size (Figures 4A-B).
Regarding claim 11, Mayer discloses wherein the plate comprises only circular pores that are substantially the same size (Figures 4A-B). 
Regarding claim 12, Mayer discloses wherein in the plate comprises no openings substantially larger than the circular pores (Figures 4A-B). 
Regarding claim 13, Mayer discloses wherein there are no adjacent circular pores having centers which are in alignment on the arbitrary radius (Figures 4A-B).  It is unclear what radius is being referred to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2012/0000786).
Regarding claim 2, the plurality of circular holes of Mayer appear to have equal pitch along a circumferential direction of a corresponding one of the at least three reference circles (Figures 4A-B). Selection of the pitch to be equal would have been an obvious engineering design choice in view of the disclosure of Mayer.  

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. On page 5 of the remarks the argument states that the reliance on the figures of Yajima is in legal error.  The Examiner respectfully disagrees with this analysis.  The disclosure of Yajima is inclusive of the drawings.  The instant claims do not require specific dimensions therefore the argument is no commensurate in scope with the claimed invention.  Figures 15 and 17 clearly present the necessary claimed elements and no scale or dimensions are necessary in order for the teachings of Yajima to anticipate the claims.  

Regarding the argument on page 6 stating that Yajima does not disclose the plurality of circular pores arranged at an equal pitch, the Examiner takes the position that at least the Figures (Figures 15 and 17) clearly depict equal pitch among the plurality of circular pores.  
Regarding the argument on page 6 stating that Yajima is silent with regard to virtually present circles and therefore does not anticipate the claim, the Examiner respectfully disagrees with this argument. Virtual circles exist based on the circular pores or openings arrangement depicted in Yajima. There is an imaginary or theoretical one formed by the placement of the circular holes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795